Exhibit 10.1
(IMAGE) [c23053p2305301.jpg]
September 25, 2011
Timothy M. Hascall
1401 Green Oaks Drive
Greenwood Village, CO 80121
Phone: 303.638.9265
Tim.Hascall@comcast.net
Dear Tim:
On behalf of DigitalGlobe, Inc. (“DigitalGlobe” or the “Company”), I am pleased
to confirm our offer of employment for the position of Senior Vice President,
Operations. The terms of this offer are summarized below:
Position: You are being hired as a regular, full time employee of the Longmont,
CO office, with availability to travel to other DigitalGlobe offices and client
locations as necessary. You will report to Jeff Tarr, Chief Executive Officer,
or such other person(s) as the Company may designate and will perform the duties
we discussed and such other duties as the Company may from time to time specify.
You agree to devote substantially all of your business time, energy, attention
and skill to the services of the Company and to the promotion of its interests.
So long as you are employed by the Company, you agree that you will not, without
the advance written consent of the Company’s Board of Directors (the “Board”):
(a) engage in any other activity for compensation, profit or other pecuniary
advantage, whether received during or after your employment with the Company;
render or perform services of a business, professional, or commercial nature
other than to or for the Company, either alone or as an employee, consultant,
director, officer, or partner of another business entity, whether or not for
compensation, and whether or not such activity, occupation or endeavor or
investment is similar to, competitive with, or adverse to the business (actual
or potential) or welfare of the Company; or
(b) invest in or become a shareholder of another corporation or other entity;
provided that your investment solely as a shareholder in another corporation
shall not be prohibited so long as such investment is not in excess of one
percent (1%) of any class of shares that are traded on a national securities
exchange, if such activity is not in conflict with your ability to properly
serve the Company.
Compensation
Base Salary: Your starting semi-monthly base salary will be $11,250, which is
equivalent to $270,000 on an annualized basis. Your salary is subject to
adjustment from time to time in accordance with the Company’s compensation
policies.

      1601 Dry Creek Drive
Suite 260
Longmont, Co 80503   Phone: 303.684.4000
Toll-free: 800.655.7929
Fax: 303.684.4048

 

 



--------------------------------------------------------------------------------



 



The Company may, in its sole discretion, adjust your base salary from time to
time based upon your performance, the financial condition of the Company,
prevailing industry salary levels and such other factors as the Board determines
appropriate.
Bonus: You will be eligible to participate in the DigitalGlobe 2011 Success
Sharing Plan (“Bonus Plan”), subject to approval by the Board of such Plan, at a
target rate of 50% of base earnings for 2011 (the “Plan Bonus”), which shall,
per the Bonus Plan terms, be prorated based on the portion of 2011 during which
you are employed. The Plan Bonus (if any) will be payable after 2011 year-end
results have been calculated in accordance with the terms and conditions of the
Plan, but in no event later than March 15, 2012. The Bonus Plan also makes you
eligible for a discretionary long-term incentive award (“LTI Award”) in the form
of certain equity-based compensation.
Future bonus eligibility will be determined based on the Company’s policies as
in effect from time to time.
Benefits: You will be eligible to participate in such DigitalGlobe employee
compensation and benefit plans and policies, including plans and policies
relating to incentives, stock options, health, life, disability and 401(k), that
the Company may make available generally to its employees, subject to the terms
and conditions of any such plans and policies as they may exist from time to
time. DigitalGlobe reserves the right in its discretion to alter, suspend,
amend, or discontinue any and all of its employee compensation and benefit
plans, policies, programs and procedures (including without limitation its plans
and policies relating to incentives, stock options, health, life, disability and
401(k)), in whole or in part, at any time with or without notice.
Initial Stock Option Grant: Subject to approval by the Board or the committee
(the Committee”) appointed by the Board to administer DigitalGlobe’s 2007
Employee Stock Option Plan (the “Option Plan”), you will receive an initial
option grant to acquire DigitalGlobe common stock in an amount equal to $600,000
(the “Initial Option Grant”). The specific number of options that are to be
granted will be determined based on the value of the option on the effective
date of the grant under the Black-Scholes option valuation methodology or
another option valuation methodology selected by the Committee in its
discretion. The effective date of the grant will be the later of the date of
approval by the Board or the Committee or the date on which your employment with
DigitalGlobe commences. The option strike price will be equal to the fair market
value of the shares of DigitalGlobe common stock at the time of grant, as
determined by the Board or the Committee. The Initial Option Grant will be
subject to the terms and conditions of the Option Plan and related grant
documents. Twenty-five percent (25%) of the Initial Option Grant shall be
eligible to vest on the first annual anniversary of the grant date of the award,
and 1/36 of the remainder of the Initial Option Grant shall be eligible to vest
as of each of the thirty-six one-month anniversaries thereafter (e.g., the 15th
day of each successive month if the initial grant was made on the 15th day of
the month). Unless otherwise stated in the Option Plan or grant documentation,
you must be actively employed on a given vesting date in order to be eligible
for the Initial Option Grant (or any applicable portion thereof) to vest, and
any unvested Initial Option Grant (or portion thereof) as of your separation
from employment shall be null and void. Other terms and conditions of the
Initial Option Grant, including without limitation any provisions for
accelerated vesting (if any) upon certain instances of separation from
employment or other circumstances, shall be set forth in the Option Plan and/or
the related grant documents.

 

 



--------------------------------------------------------------------------------



 



Alternatively, you may instead elect to receive restricted stock awards in place
of up to one-half of the Initial Option Grant (i.e., up to $300,000 of
restricted stock). Twenty-five percent (25%) of any such shares of restricted
stock would vest on the first anniversary of the grant date of the award, and
the remainder would vest annually over the following thirty-six months. Other
terms and conditions of such restricted stock, including without limitation any
provisions for accelerated vesting (if any) upon certain instances of separation
from employment or other circumstances, shall be set forth in the Option Plan
and/or the related grant documents.
Severance Protection: The Company will provide you its standard Severance
Protection Agreement (attached) that covers its key executives. This agreement
provides specified severance protections in the event the Company terminates
your employment without “cause” or you resign for “good reason.” In general, the
cash severance protection includes one year of base salary and a bonus-based
amount (18 months in the event the termination is upon or following a change in
control).
Paid Time Off (PTO): In accordance with DigitalGlobe’s PTO policy, you will be
eligible to accrue up to 4 weeks of PTO per year.
Start Date: As we discussed, we anticipate that you will start work on a
mutually agreeable date to be determined. If a security clearance is required
for your position, your start date will be contingent upon your prior receipt of
the required security clearance. Please report to 1601 Dry Creek Dr., Suite 260,
Longmont, CO 80503 and the receptionist will direct you to your new-hire
orientation.
Because federal law requires you to demonstrate that either you are a United
States citizen or are authorized to work in the United States, please bring with
you evidence of your United States citizenship or authorization to work in the
United States. (Documents typically used for these purposes are a United States
passport or a social security card and driver’s license.) Additionally, if you
have a checking account and would like to enroll in our payroll direct deposit
program, please bring a voided check or deposit slip with you.
Non-Competition and Confidentiality: As a condition of employment with
DigitalGlobe, you will be required to sign DigitalGlobe’s standard Employee
Invention, Confidential Information, Non-Competition and Non-Solicitation
Agreement, which is attached. You will be required to sign and return that
Agreement upon your acceptance of this offer. Please keep a copy of that
Agreement for your reference.
We also are extending this offer to you on the condition that you not use or
disclose to DigitalGlobe any confidential information of anyone for whom you
previously worked, and with the understanding that your DigitalGlobe employment
will not violate or be restricted by any non-competition or other agreement with
anyone else. If this is not the case, please inform us immediately.
Background Checks and Policies: This offer is contingent upon verification
(which may be after your starting date) of any information you provided to us
during your overall application and interview process with the Company. In
addition, DigitalGlobe may, at its discretion, make continued employment subject
to completion of background checks, reference checks and criminal record checks
to the satisfaction of DigitalGlobe. You also are required as a condition of
your employment to abide by DigitalGlobe’s policies and procedures (as in effect
or amended) throughout your tenure with the Company.

 

 



--------------------------------------------------------------------------------



 



Security Clearance: If a security clearance is required for your position, this
offer is contingent on your obtaining the appropriate United States security
clearance for your position. In addition, throughout your tenure with the
Company, your continued employment will be subject to your maintaining the
security clearance appropriate to your position.
Employment At Will: Please note that if you accept this offer, your employment
with DigitalGlobe at all times will be “at will.” This means that either you or
DigitalGlobe may end your employment at any time for any or no reason. If your
employment terminates for any or no reason, you will not be entitled to any
additional compensation.
Mediation: DigitalGlobe promotes a system of alternative dispute resolution,
which involves mediation to resolve all disputes that may arise out of the
employment relationship. Because of the mutual benefits that private mediation
can provide both you and the Company (e.g., reduced expense, increase
efficiency), you agree that any claim, dispute and/or controversy between you
and the Company arising out of or relating to your employment with the Company
or the termination thereof (other than for breach of the Employee Invention,
Confidential Information, Non-Competition and Non-Solicitation Agreement) shall
be submitted to and administered by the JAMS under its mediation rules, before
resorting to litigation or some other dispute resolution procedure. If you would
like additional information regarding mediation, please contact me.
Withholding and Deductions; IRS Code Section 409A: All compensation and benefits
payable to you will be reduced by required and authorized withholding and
deductions. To the extent that the requirements of Section 409A of the Internal
Revenue Code are applicable to the compensation and benefits payable to you, it
is intended that such requirements will be met, and this offer shall be
interpreted and construed consistent with that intent.
This offer supersedes all prior offers, both verbal and written. You and the
Company acknowledge and agree that neither the Company nor any of its
representatives or any other person has made any promise, representation or
warranty, express or implied, not set forth in this letter, and that you are not
relying on any alleged assurances, representations, promises, statements,
warranties or information by or from the Company or any of its representatives
except as specifically and expressly set forth in this letter.
We would be delighted if you would join the DigitalGlobe team. To indicate your
acceptance of our offer of employment, please sign this letter in the space
below and sign the Employee Invention, Confidential Information, Non-Competition
and Non-Solicitation Agreement and return them to me via fax (303-684-4091) or
email. If you have any questions, please call me at 303-684-4671.

 

 



--------------------------------------------------------------------------------



 



Sincerely,
/s/ Julie Knudson
Julie Knudson
Vice President, Human Resources
I have read and agree to the terms of this letter. I accept the position as
described and acknowledge my status as an “at will” employee.
Acceptance:

          /s/ Timothy Hascall   9/30/2011   9/30/2011           Timothy Hascall
  Date   Start Date

 

 



--------------------------------------------------------------------------------



 



EMPLOYEE INVENTION, CONFIDENTIAL INFORMATION,
NON-COMPETITION AND NON-SOLICITATION AGREEMENT
This Agreement is entered into this       day of      , 20       by and between
DigitalGlobe, Inc. (“Company”), and Timothy Hascall. In consideration of my
employment by the Company, being provided with access to Company confidential
and proprietary information, payment of salary and provision of Company benefits
to me, I agree as follows:

  1.  
Business Confidential Information. In the course of my employment with the
Company, I acknowledge that I will have access to certain information,
including, but not limited to, business plans, customer lists, marketing
programs, price lists, salary and human resource information, technology
development information, drawings, reports, inventions, and other material that
contain, embody or disclose trade secrets, confidential business technical
information and proprietary business information of the Company, its
shareholders, customers, or third parties to whom the Company owes obligations
of confidentiality (collectively, the “Business Confidential Information”).
    2.  
Nondisclosure of Business Confidential Information. Except as may be necessary
to perform my work with the Company, I agree that neither during the term of my
employment nor at any time after my employment is terminated (until such time,
as ever, as the Business Confidential Information becomes part of the public
domain other than by my breach of this Agreement), I shall not: (i) disclose or
furnish to any person any Business Confidential Information; (ii) use any
Business Confidential Information for my own benefit or the benefit of others,
or (iii) remove any Business Confidential Information from the Company
facilities. Any Business Confidential Information, including all hard copies and
electronic storage, that I receive shall be returned to the Company upon request
or, in any event, immediately upon termination of my employment with the
Company.
    3.  
Disclosure of Inventions. I agree to promptly furnish the Company with a
complete record of any and all intellectual developments, including inventions
and improvements, whether patentable or not, which I, solely or jointly, may
conceive, make or first disclose either, (a) during my employment with the
Company, whether conceived on or off Company premises and whether conceived
during or after normal business hours, or (b) one year after termination of my
employment with the Company; if (i) related in any way to the actual or
anticipated business activities of the Company, or (ii) suggested by or
resulting from any of my prior work for the Company.

 

 



--------------------------------------------------------------------------------



 



4.  
Assignment of Inventions. I agree to, and do by this Agreement, grant and assign
to the Company, or its nominee, my entire right, title and interest in and to
intellectual developments coming within the scope of paragraph 3 above, together
with any and all domestic and foreign patent rights and copyrights. I agree to
promptly, upon request from the Company and without additional compensation (but
at the Company’s sole expense), do all lawful things reasonably requested by the
Company to assist the Company in securing all of the rights contemplated by this
Agreement, including, but not limited to, executing patent applications.
  5.  
Disclosure of Prior Inventions. Prior to commencing my employment, I agree to
give the Company written notice of any of my prior employment agreements,
patents or other intellectual property rights that might conflict with the
interests of the Company under this Agreement, and also to provide the Company
with a copy of such agreements or patents.
  6.  
Non-competition. I agree that I shall not, during the term of my employment by
the Company and for a period of twelve months thereafter, compete for any reason
with the Company in its direct business lines, including, but not limited to,
satellite and aerial imagery operations, product distribution, mapping and other
value added services, by directly or indirectly taking any of the following
actions: (a) owning, managing, operating, joining, controlling or providing
services to any entity, regardless of entity form or location, that engages in
or is seeking to engage in the current or planned business activities of the
Company; (b) serving as an employee, agent, consultant, officer, or director of
any such entity; or (c) inducing or attempting to induce any customer, supplier,
or business relation of the Company to cease doing business with the Company, or
in any other way interfering with the relationship between any customer,
supplier or business relation and the Company. If, after termination of my
employment with the Company, I violate the covenants contained in this
paragraph, then the duration of the covenant shall be extended from the date I
resume compliance with the covenant, reduced by the number of days following my
termination that I was not in violation of the covenant.
  7.  
Reasonableness. I acknowledge that the restrictions stated in Section 6 above
are reasonable and that the covenants are necessary to protect the Company’s
interest in Business Confidential Information, which would be inevitably
disclosed if were to compete, directly or indirectly, with the Company in its
direct product lines. If, however, a court of competent jurisdiction deems the
restrictions as stated in Section 6 above to be unreasonable in the duration,
scope or area of restriction, then those restrictions may be applied to only the
activities and territory, and only for the period of time, that the court
determines reasonable in light of all the circumstances then existing.

 

 



--------------------------------------------------------------------------------



 



  8.  
Non-Solicitation. For a period of one year immediately following the termination
of my employment with the Company, I shall not, directly or indirectly, recruit,
solicit, attempt to persuade, or assist in the recruitment or solicitation of,
any employee of the Company who was an employee, officer or agent of the Company
during the three month period immediately preceding the date of termination of
my employment, for the purpose of employing him or her or obtaining his or her
services or otherwise causing him or her to leave his or her employment with the
Company.
    9.  
Miscellaneous.

  (a)  
No Waiver. No waiver by the Company of any breach by me of this Agreement shall
be deemed a waiver of any succeeding breach.
    (b)  
Binding Effect. This Agreement shall be binding on and inure to the benefit of
the affiliates, successors and assigns of the Company and, as applicable, to my
heirs, assigns and legal representatives. This Agreement shall supersede the
terms of any prior written or oral agreement between the Company and me, and may
be modified or amended only by written agreement between the Company and me.
    (c)  
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado.
    (d)  
Severability. Should any portion of this Agreement be judicially held invalid,
that holding shall not invalidate the remainder of this Agreement. The portion
held to be invalid, unenforceable or void shall, if possible, be deemed amended,
reduced in scope or stricken, but only to the extent required for purposes of
validity and enforcement.
    (e)  
Irreparable Harm. I acknowledge that the Company would suffer irreparable harm
from any violation of this Agreement. In the event of violation or threatened
violation, the Company shall be entitled to injunctive relief, without notice to
me or the posting a bond, and in addition may recover money damages.
    (f)  
Venue. Any disputes under this Agreement must be brought in the appropriate
state courts for the State of Colorado, or the U.S. District Court for the
District of Colorado (and I acknowledge personal jurisdiction of an venue in
those courts), and in any such judicial proceedings I will not request a jury
trial on any claim or counterclaim. In addition, if successful on the merits,
the Company shall be entitled to recover from me all of its legal fees and all
other expenses of litigation.
    (g)  
Survival. My duties under this Agreement shall survive termination of my
employment with the Company, regardless of whether termination is voluntary or
involuntary, rightful or wrongful, and shall continue until the Company consents
in writing to the release of my obligations under this Agreement.

 

 



--------------------------------------------------------------------------------



 



  10.  
At-Will Employment. This Agreement is not a contract of employment. My
employment with the Company is at-will, and may be terminated by either party at
any time without cause, prior notice or liability beyond wages owed and benefits
then accrued. No promise to the contrary has ever been made to me.

I hereby acknowledge that I have read and understand this Agreement, that I have
had the opportunity to have the Agreement reviewed by my legal counsel, and that
I am executing this Agreement of my own free will and not under duress of any
kind.

     
 
[Timothy Hascall]
     
 
[Employee’s Full Signature]
     
 
[Date]
     
 
[Witness]
     
 
[Date]
   

 

 



--------------------------------------------------------------------------------



 



APPENDIX A
I hereby disclose the following Employment Agreements, Patents and Inventions:

 

 